Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 9-18 directed to group II, non-elected without traverse.  Accordingly, claims 9-18 have been cancelled.

Claims 9-18. (Cancelled).


Allowable Subject Matter

Claims 1, 4-8 and 19-20 are allowed.


The following is an examiner’s statement of reasons for allowance:  

Some of the closest prior arts are Kim et al (US 20160133190 A1) and LEE (US 20160233285 A1). Figure 6 of Kim discloses a light emitting display device, comprising: a substrate (110, [0098]); a semiconductor layer (131, [0077]) disposed on the substrate; a first gate insulating layer (141) disposed on the semiconductor layer; a first gate conductor (155f) disposed on the first gate insulating layer; a second gate insulating layer (142) disposed on the first gate conductor; a second gate conductor (155g) disposed on the second gate insulating layer; an interlayer insulating layer (160) disposed on the second gate conductor; a data conductor (172a+174) disposed on the interlayer insulating layer; a passivation layer (180) disposed on the data conductor; a diode first electrode (191) disposed on the passivation layer; a partition wall (350) disposed on the diode first electrode and including an opening (between the left and right portion of 350) overlapping the diode first electrode; a light emitting layer (370) disposed on the diode first electrode in the opening; and a diode second electrode (270) disposed on the light emitting layer, wherein the data conductor (172a+174) includes a first upper side inclined surface (left side surface of 174 on 160) and a second upper side inclined surface (right side surface of 174 on 160) opposing the first upper side inclined surface, wherein the first upper side inclined surface includes a first portion overlapping the opening, wherein the second upper side inclined surface includes a second portion overlapping the opening (the left and right side surfaces of 174 on 160 overlaps with opening in 350), wherein the data conductor further includes a driving voltage line (172a), wherein the driving voltage line includes a third upper side inclined surface (left side surface of 172a on 160) and a fourth upper side inclined surface (right side surface of 172a on 160) opposing the third upper side inclined surface. LEE is another pertinent art which teaches a light emitting display device, wherein Figure 7 of LEE teaches a driving voltage line (172), wherein left and right side surfaces are inclined and overlapping with the opening in layer 350.

However, none of the above prior arts alone or in combination with other arts teaches a light emitting display device, “wherein the first upper side inclined surface includes a first portion overlapping the opening, wherein the second upper side inclined surface includes a second portion overlapping the opening, wherein the data conductor further includes a driving voltage line, wherein the driving voltage line includes a third upper side inclined surface and a fourth upper side inclined surface opposing the third upper side inclined surface, wherein the third upper side inclined surface includes a third portion overlapping the opening, wherein the fourth upper side inclined surface includes a fourth portion overlapping the opening, and an area of the first upper side inclined surface is different from an area of the second upper side inclined surface, wherein the diode first electrode includes a first inclined surface corresponds to the third upper side inclined surface of the driving voltage line, wherein the second inclined surface corresponds to the fourth upper side inclined surface of the driving voltage line” in combination with other limitations in the claim. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1 and 19 allowed.
Claims 4-8 and 20 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813